Citation Nr: 9905730	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable evaluation 
for rheumatic heart disease.


FINDINGS OF FACT

1.  The veteran's service-connected rheumatic heart disease 
has not been shown to be manifest by an identifiable valvular 
lesion or by slight, if any, dyspnea attributable to 
rheumatic heart disease; or by symptoms of dyspnea, fatigue, 
angina, dizziness, or syncope following a workload of greater 
than 7 METs but not greater than 10 METs as a result of 
rheumatic heart disease, nor is continuous medication 
required for treatment of rheumatic heart disease. 

2. Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
rheumatic heart disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10 
(1998); 38 C.F.R. § 4.104, Diagnostic Code 7000, as in effect 
prior to January 12, 1998 and as of and after January 12, 
1998. 

2. An extraschedular disability rating is not warranted for 
the veteran's rheumatic heart disease. 38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Increased disability ratings - in general

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Rheumatic heart disease

The veteran is currently in receipt of a noncompensable 
disability evaluation for rheumatic heart disease, assigned 
under 38 C.F.R. § 4.104, Diagnostic Code 7000.

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, pertaining to the Cardiovascular System portion of the 
VA Schedule for Rating Disabilities were amended.  These 
amendments include changes to Diagnostic Code 7000.  62 Fed. 
Reg. 65207 (Dec. 11, 1997).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Veterans' Appeals 
(Court) held, in pertinent part, that where the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Thus, the veteran's cardiovascular disorder must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.  
The Board observes that the veteran's service-connected 
rheumatic heart disease disability has been evaluated by the 
RO under both the new and the old criteria.  

Under the old rating criteria, a 10 percent rating is 
warranted for inactive rheumatic heart disease without heart 
enlargement following established active rheumatic heart 
disease with an identifiable valvular lesion and slight, if 
any, dyspnea.  38 C.F.R. § 4.104, Diagnostic Code 7000 (in 
effect prior to January 12, 1998).  

Under the new rating criteria, a 10 percent rating is 
warranted for valvular heart disease (including rheumatic 
heart disease) where a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where continuous medication is 
required.  38 C.F.R. § 4.104, Diagnostic Code 7000 (effective 
January 12, 1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Factual Background

The service medical records show that in May 1946, the 
veteran exhibited symptoms which included a mild upper 
respiratory infection as well as ankle swelling, and that a 
diagnosis of rheumatic fever was made.  The records also 
showed that the veteran was hospitalized for several months 
beginning in June 1946 for treatment of valvular heart 
disease and mitral insufficiency.  He was determined to be 
unfit for duty and was discharged from service in October 
1946.  By rating action of July 1947, service connection was 
granted for rheumatic heart disease and mitral stenosis, for 
which a 30 percent evaluation was assigned. 

The veteran's heart disability was re-evaluated in a July 
1952 rating action.  Therein, the RO assigned a 10 percent 
evaluation for valvular heart disease and residuals of 
rheumatic fever, basing the reduction on evidence which 
reflected that no more than a minimal compensable degree of 
disability was shown at that time.  By rating action of May 
1953, a noncompensable evaluation was assigned for rheumatic 
heart disease effective from July 1953.

The veteran filed a claim for an increased evaluation for his 
heart condition in May 1990.  A May 1990 VA electrocardiogram 
(EKG) showed normal "ST" segment stability with no other 
abnormalities.  Chest pain was denied during testing. 
Recovery phase with respect to blood pressure, heart rate and 
EKG was unremarkable. 

A VA examination was conducted in August 1990 at which time 
the veteran complained of occasional sharp chest pains and 
shortness of breath.  Upon examination, findings showed that 
the cardiovascular system had a normal sinus rhythm with no 
definite murmur.  The carotids were clear and femoral 
pulsations were present.  An August 1990 VA X-ray study was 
interpreted as revealing moderately pronounced chronic 
obstructive pulmonary disease (COPD) with no evidence of 
heart enlargement.  Diagnoses which included history of 
rheumatic fever and COPD were made.  By rating action of 
September 1990, a compensable evaluation for rheumatic heart 
disease was denied.

Subsequently, an August 1990 VA pulmonary function study was 
received which revealed findings of severe obstructive 
ventilatory defect and a diagnosis of COPD.  By rating action 
of July 1991, a compensable evaluation for rheumatic heart 
disease was denied.

Thereafter, an April 1991 VA echocardiogram was received for 
the record.  This evidence revealed that the mitral aortic 
and tricuspid valves were normal.  No regurgitation was seen 
in the mitral or aortic valve.  The pulmonic valve was not 
visualized.  The interpretation was a normal limited 
echocardiogram.  By rating action of October 1991, a 
compensable evaluation for rheumatic heart disease was 
denied.

The evidence reflects that the veteran underwent a cardiology 
consultation in February 1995.  The record indicated that the 
veteran had a history of COPD and complaints of shortness of 
breath.  The veteran denied a history of arteriosclerotic 
heart disease, valvular heart disease or arrhythimias, as 
well as denying symptoms of chest pain, arm discomfort, jaw 
discomfort with exertion, palpitations, light headedness or 
syncopal episodes.  An examination of the heart revealed a 
regular soft systolic murmur.  An echocardiogram was 
interpreted as revealing a regular soft systolic murmur noted 
in the apex, right ventricular hypertrophy with preserved 
right ventricular systolic function, normal "LV" systolic 
function, and one-plus mitral regurgitation by Doppler study.  
Treadmill stress testing was negative by electrocardiographic 
criteria for myocardial ischemia and the veteran did not 
experience arrhythmias or chest discomfort during that 
testing.  The impressions included: COPD, COR Pulmonale, 
labile hypertension possibly precipitated by caffeine and 1+ 
mitral regurgitation, hemodynamically insignificant.  

A VA examination was conducted in July 1995.  A history of 
rheumatic fever and heart murmur were noted.  The veteran 
complained of shortness of breath with minimal activity.  The 
examiner noted that inasmuch as the veteran had severe COPD 
it was difficult to determine to what extent the rheumatic 
heart disease would be causing shortness of breath.  Upon 
examination there was evidence of mild dyspnea at rest.  
There was no ankle or leg edema.  Heart rate and rhythm were 
regular.  A Grade III apical systolic murmur transmitted 
slightly to the left axilla was noted.  The VA examination 
report referenced the findings reported in February 1995.  An 
X-ray study of the chest taken in July 1995 revealed an 
impression of COPD.  Diagnoses included: status-post 
rheumatic fever and rheumatic heart disease with mitral 
regurgitation and with right ventricular hypertrophy; normal 
right and left ventricular systolic function, shortness of 
breath with minimal activity.  The examiner noted that the 
veteran's cardiac status was difficult to determine because 
of severe COPD.

By rating action of August 1995, a compensable evaluation for 
rheumatic heart disease was denied.  

A VA outpatient medical report dated in October 1995 showed 
that the veteran reported having an episode of chest pain 
approximately one month previously, and complained that he 
had been experiencing shortness of breath, evaluated as a 9 
on a scale of 10.  Upon examination, heart rate and rhythm 
was within normal limits, and there was no audible murmur.  
The lungs showed some expiratory wheezing and rhonchus.  

The veteran presented testimony at a hearing held at the RO 
in December 1995.  He testified that he was experiencing 
symptoms which included chest pains which radiated up the 
neck and down the arm.  A RO hearing officer denied a 
compensable evaluation in a July 1996 determination.  

The case came before the Board in August 1997, at which time 
it was remanded for additional evidentiary development to 
include scheduling the veteran for a VA cardiology 
examination.

Medical evidence was received in February 1998 which showed 
that the veteran had been hospitalized in February 1995 
during which time he underwent thorascopic laser 
pneumoplasty.  The discharge diagnoses included emphysema.  

A VA examination was conducted in February 1998.  The medical 
history showed that a diagnosis of rheumatic heart disease 
was made during service, that a diagnosis of COPD was made 
after 1953 and that hypertension was documented in 1995.  
Upon examination, the veteran complained of lung problems 
described as severe dyspnea on exertion.  He reported that at 
home he used oxygen when he became short of breath.  He 
reported that he had no significant edema of the limbs.  The 
veteran also complained of joint pains manifested primarily 
by burning feet.  Finally, the veteran complained of 
substernal pressure relieved by nitroglycerin.  The report 
indicted that the veteran was taking medications which 
included Albuterol for his lungs, nitroglycerin for chest 
pain, as well as medications for elevated cholesterol and 
treatment of blood pressure.  

Physical examination conducted in February 1998 revealed 
minimal excursion of the chest cage with deep inspiration 
and/or expiration.  A sitting blood pressure reading of 
180/100 was made.  The lung fields had hypervascicular breath 
sounds.  Examination of the heart revealed no lifts, heaves, 
or murmurs.  An examination of the extremities revealed no 
edema.  The examiner stated that the veteran had no heart 
murmur upon examination and reported that there was no 
evidence of cardiomegaly, right ventricular hypertrophy, or 
mitral regurgitation.  The examiner opined that the veteran's 
shortness of breath was undoubtedly due to his COPD.  There 
was no evidence of enlargement of the heart.  It was noted 
that the veteran's only possible arteriosclerotic 
complication of hypertension might be chest pain, which 
developed before hypertension was diagnosed.  Diagnoses of: a 
past history of polyarthritis, diagnosed as rheumatic fever 
in 1946; development of COPD after 1953 resulting in bullous 
emphysema for which the veteran was treated in 1995; and 
hypertension since 1995.  The examiner stated that the 
veteran had some burning in his feet which had no 
relationship to his previous polyarthralgias.

A VA echocardiogram dated in March 1998 revealed right 
ventricular hypertrophy with a slightly enlarged right 
ventricle and right atrium.  An addendum to the 
echocardiogram report was provided in March 1998 at which 
time it was explained that the right ventricular hypertrophy 
was consistent with primary or secondary pulmonary 
hypertension.  It was further opined that the veteran's 
underlying lung disease, COPD and emphysema were the causes 
of his current pulmonary hypertension.  It was noted that the 
veteran's past history of polyarthritis diagnosed as 
rheumatic fever in 1946 had no etiologic role in the 
veteran's current pulmonary hypertension or obstructive 
airway disease.

By rating action of May 1998, the RO applied both provisions 
of Diagnostic Code 7000 [i.e. those which were in effect 
prior to and as of and after January 12, 1998] and denied the 
claim.  

A VA medical report dated in April 1998 reflected that the 
veteran was treated for symptoms of chest pain.  At that time 
he underwent a myocardial perfusion which provided a clinical 
impression of abnormal dipyridamole-thallium scan with 
evidence of fixed ischemia at the inferior wall of the left 
ventricle.  

Following review of that evidence, the RO requested that a 
medical opinion be obtained in which the question of whether 
there was any relationship between the myocardial perfusion 
findings made in April 1994 and the veteran's service 
connected rheumatic heart disease.  That opinion was provided 
in July 1998.  Therein, a VA physician opined that the 
veteran's symptoms were more likely due to lung changes than 
to any underlying changes from rheumatic heart disease.  It 
was noted that there was no evidence upon review of the most 
recent echocardiogram and/or in dipyridamole stress testing 
of residuals from a previous rheumatic heart disease with 
valvulitis.  It was also observed that the veteran's ejection 
fraction was perfectly normal, suggesting that there was no 
myocarditis at the time that the veteran had a diagnosis of 
rheumatic heart disease.  The examiner concluded that the 
veteran probably had some underlying coronary artery disease 
which was totally asymptomatic and that the residuals of this 
represented an area of fixed ischemia at the inferior wall of 
the left ventricle.  It was stated that the veteran had no 
symptoms suggestive of underlying coronary artery disease.

In a Supplemental Statement of the Case/rating action issued 
in November 1998, a compensable evaluation for rheumatic 
heart disease was denied by the RO.  

Analysis

The Board will separately evaluate the veteran's disability 
under the old and new rating criteria.

With respect to the criteria in effect prior to January 12, 
1998, described above, the Board notes that upon the most 
recent VA examination conducted in February 1998, the 
examiner stated that the veteran had no heart murmur upon 
examination and reported that there was no evidence of 
cardiomegaly, right ventricular hypertrophy, or heart 
enlargement.  Although the veteran complained of severe 
dyspnea on exertion, the examiner opined that the veteran's 
shortness of breath was "undoubtedly" due to his COPD.

The current evidence reveals no finding of any valvular 
lesion.  Although a VA echocardiogram dated in March 1998 
revealed right ventricular hypertrophy with a slightly 
enlarged right ventricle and right atrium, in an addendum to 
the echocardiogram report provided in March 1998 it was 
explained that the right ventricular hypertrophy was 
consistent with primary or secondary pulmonary hypertension.  
It was further opined that the veteran's underlying lung 
disease, COPD and emphysema, were the causes of his current 
pulmonary hypertension.

In July 1998, the RO obtained a medical opinion addressing 
the question of whether there was any relationship between 
the myocardial perfusion findings made in April 1998 and 
rheumatic heart disease.  A VA physician who reviewed the 
opined that the veteran's symptoms were more likely due to 
lung changes than to any underlying changes from rheumatic 
heart disease.  Accordingly, there was no evidence presented 
which linked the findings made in the echocardiogram to 
rheumatic heart disease.  

In summary, the most recent medical evidence does not reflect 
that the any identifiable valvular lesion is currently shown.  
Moreover, while dyspnea has been noted, that symptoms has 
been attributed to the veteran's non service-connected 
pulmonary problem, as opposed to being attributed to 
rheumatic heart disease.  Accordingly, the requirements for a 
10 percent evaluation for rheumatic heart disease under the 
rating criteria in effect for Diagnostic Code 7000 prior to 
January 12, 1998 have not been met. 

Regarding the criteria that became effective January 12, 
1998, as discussed above the most recent evidence does 
reflect that the veteran experienced dyspnea on exertion.  
However, as indicated previously, the dyspnea was not 
clinically attributed to rheumatic heart disease but rather 
to the veteran's non service-connected pulmonary problems.  
Furthermore, the recent medical evidence does not reflect 
that there were specific complaints of fatigue, angina, 
dizziness, or syncope made by the veteran.  

The Board also notes that the VA examination report of 
February 1998 indicated that the veteran was taking several 
medications for conditions which included hypertension, chest 
pains and lung problems.  However, the evidence does not show 
that such problems, including hypertension, are related to 
rheumatic heart disease, or that the veteran was taking any 
medication for treatment of rheumatic heart disease.  

The evidence fails to show that a workload between 7 and 10 
METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope as a result of rheumatic heart disease, or that 
treatment of that condition requires continuous medication.  

Accordingly, the criteria for a 10 percent evaluation under 
the provisions of Diagnostic Code 7000 in effect from January 
12, 1988 forward have not been met.  

Based on a thorough review of the evidence in the claims 
file, and for the reasons and based discussed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) evaluation 
for rheumatic heart disease under either the schedular 
criteria which were in effect prior to January 12, 1998 or 
the revised criteria that became effective on that date.  The 
extensive medical evidence, reported in detail above, in 
essence attributes the veteran's shortness of breath, 
hypertension, chest pain symptomatology and ventricular 
hypertrophy to his non service-connected pulmonary disease.  
According to the medical evidence, the residuals of the 
veteran's service-connected rheumatic heart disease are 
asymptomatic.  Accordingly, a compensable evaluation for 
rheumatic heart disease is denied.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 
As discussed in detail above, the veteran's service-connected 
rheumatic heart disease is productive of little, if any, 
symptomatology.  

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional. See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. However, in the November 
1998 Supplemental Statement of the Case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned.  The RO concluded that this 
case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).


ORDER

A compensable evaluation for rheumatic heart disease is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

